DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.
 Allowable Subject Matter
Claims 1, and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicants arguments on pages 12 and 13 set forth how the newly amended claims are distinguished from the prior rejection.  Namely that the material set forth in Goldfinch (US 2009/0057489) depends upon the shape of the cavity it is in, and itself does not provide an uneven surface, unless the surface of the cavity is uneven.  In the prior rejection Ferte (US 7021899) was teaching the airfoil and the cavity for the stiffener from Goldfinch to fill.  By amending the claims to require that the inside surfaces of the blade be even, that then means that the uneven interior of Goldfinch could not be used in conjunction with the airfoil of Ferte and still meet the claims.  The Examiner is interpreting the word “even” to be defined as “Having no irregularities, roughness, or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON FOUNTAIN/Examiner, Art Unit 3745     

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745